Opinion
Per Curiam,
This appeal grows out of an action in assumpsit which resulted in the entry of a judgment in favor of the plaintiff and against the defendant in the sum of $143,876.62, which is the subject of this appeal. The case was tried to the court below without a jury. The findings of the trial judge are adequately supported by the evidence and, upon exceptions thereto by the defendant, were confirmed by the court en bane. They, therefore, have the weight of a jury’s verdict and the conclusions of law made by the court correctly flowed from the findings so established. Our examination of the record has failed to disclose the slightest merit in any of the appellant’s assignments of error.
Judgment affirmed.